DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on October 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang et al.  (US Pub. No.: US 2015/0008308 A1).
	Regarding claim 13, Huang et al. discloses an image sensing device (Para 26; CMOS image sensor) comprising:

          a signal processing circuit  ( Fig. 1; Para 30; comparator 112  ) coupled to the first node and the second node and configured to generate a digital signal based on the sampled pixel signal and the sampled ramp signal (  Para 27-43;  ADC conversion   ) ;
         and a voltage generating circuit (  Para 37; ramp generator (e.g., embodied in control logic and voltage reference circuitry 102, and driven based on counter 106) coupling a ramp voltage signal VRAMP to drive voltage vy to provide for converting the pixel reset signal to a 10-bit digital value that may be used for purposes of correlated double-sampling (CDS).)  coupled to the second node and configured to determine a start level of the sampled ramp signal based on one or more previous most significant bits(MSBs) included in a previous digital signal (Fig. 1;  Para 40; the output of 10 bit counter 106 is connected to control logic and voltage reference circuitry. hybrid ADC 100 is controlled to operate as a RAMP ADC, by coupling a ramp voltage signal VRAMP to drive voltage vy to provide a fine comparison, resolving the signal to 10 bits, including one redundant bit (i.e., the most significant bit of the fine bits, RAMP and the voltage on Vref during actual pixel readout conversion.) .
Allowable Subject Matter
4. Claims 1-11, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1, Huang et al. (US Pub. No.: US 2015/0008308 A1).
discloses            
   an image sensing device  (Para 26; CMOS image sensor) comprising:
an image sensing region including a first pixel and a second pixel that produce a first pixel signal and a second pixel signal, respectively, in response to reception of light
 incident on the image sensing region (Figs. 1; 6; Para 28, 54;  4T pixel of image sensor pixel array; pixel array 42 typically includes a large number of pixels arranged in an M.times.N array ) ; and  a signal processing circuit  (Fig. 1; Para 30; comparator 112  ) electrically coupled to the image sensing region and operable to convert the first pixel
 signal and the second pixel signal to a first digital output and a second digital output, respectively (Para 27-43;  ADC conversion; pixel 14 of an image sensor pixel array and it is coupled to comparator 112  with its inverting input  ) , 
the signal processing circuit including a first node configured to receive the first pixel 
signal and the second pixel signal and a second node configured to receive ramp signals used for conversion of the first pixel signal and the second pixel signal (Para 28; control logic and voltage reference circuitry 102 (e.g., which includes a ramp 
	 However, none of the prior art discloses a check circuit coupled to the signal processing circuit and operable to check a validity of a ramp signal applied to the 
second node for the conversion of the second pixel signal and provide a check result, and
wherein the signal processing circuit is configured to repeatedly adjust, during a first period, the second pixel signal applied to the first node or the ramp signal applied to the secondnode until the check result indicates the ramp signal as valid, and to generate one or more mostsignificant bits (MSBs) of the second digital output based on 1) previous one or more MSBs ofthe first digital output and ii) the number of times that the ramp
signal or the second pixel signal  has been adjusted.
	Claims 2-11 are allowed as being dependent from claim 1.
	Regarding claim 14, prior art on record Huang discloses a method for operating an image sensing device (Para 26; CMOS image sensor) , the method comprising:
(a) receiving a current pixel signal and a ramp signal (Para 28; pixel 14 of an image sensor pixel array and it is coupled to comparator 112 with its inverting input ; Para 28; control logic and voltage reference circuitry 102 (e.g., which includes a ramp generator for selectively coupling a single-slope ramp signal Vramp to the non-inverting input of comparator 112)) , 
the ramp signal having an initial level determined based on information included in a previously processed digital output obtained by processing a previous pixel signal (Para 37; ramp generator (e.g., embodied in control logic and voltage reference circuitry 102, 
(c) adjusting, during a shift period, the ramp signal or the current pixel signal by a
preset shift level when the determination indicates that the ramp signal is invalid;
15 (d) selectively repeating operations (b) and (c) until the determination indicates that the ramp signal is valid; and
(e) generating a current digital output including one or more MSBs obtained based on
information included in the previously processed digital output and the number of adjustments.
Claims 15-20 are allowed as being dependent from claim 14.
           Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

         Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as being dependent from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.